Citation Nr: 0635444	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-31 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee injury.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hypertension, and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, denied 
service connection for hypertension and granted service 
connection for residuals of a left knee injury and assigned a 
10 percent rating.  

The veteran also initiated an appeal on the issue of an 
increased rating for tinnitus.  The veteran filed his claim 
for service connection for tinnitus with the above issues in 
July 2002.  The veteran had perfected the issue of service 
connection for appeal along with the denial of service 
connection for hypertension and an increased rating for his 
left knee.  The veteran was then granted service connection 
for bilateral tinnitus in a December 2004 rating decision of 
the Indianapolis, Indiana RO.  This decision granted the 
benefit sought on appeal.  The veteran filed a December 2004 
Notice of Disagreement, requesting a separate evaluation of 
10 percent for each ear.  An April 2005 Statement of the Case 
was issued, denying the increase.  While the veteran's 
representative has argued the merits of the claim to the 
Board, the Board notes that the issue was not perfected by 
the submission of a substantive appeal.  See 38 C.F.R. 
§ 20.200, 20.202 (2006).  The increased rating claim, arising 
from the December 2004 rating decision, required perfection 
by submission of a substantive appeal to meet the Board's 
jurisdictional requirements.  The Board will not consider the 
issue.

The veteran testified before a March 2004 formal hearing at 
the RO.  A transcript has been associated with the file.  

The veteran filed a claim for service connection for 
hypertension in July 2002.  The RO treated that claim as an 
original claim, despite a prior denial, without going through 
the necessary reopening analysis.  Regardless of the RO's 
actions regarding reopening the hypertension claim, the Board 
is nevertheless required to address the issue of reopening to 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
arthritis, but not ankylosis, range of motion limited to 45 
degrees flexion or 10 degrees of extension, recurrent 
subluxation, or lateral instability, semilunar cartilage 
impairment, genu recurvatum or fibula or tibia impairment.

2.  The veteran did not appeal a March 1971 rating decision 
that denied service connection for hypertension, for failure 
to appear for an examination.

3.  Evidence received since the March 1971 decision includes 
a diagnosis of hypertension; such evidence relates to an 
unestablished fact (current disability) necessary to 
substantiate the claim, and when considered by itself or 
together with previous evidence of record, the new evidence 
raises a reasonable possibility of substantiating the claim.

4.  The veteran's hypertension was not present during service 
or for decades thereafter, and the preponderance of the 
evidence is against a causal link between his current 
hypertension and any remote incident in service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for residuals of a left knee injury are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2006).

2.  The March 1971 rating decision, denying the claim of 
service connection for hypertension, is final.  38 U.S.C.A. § 
7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

3.  New and material evidence has been submitted for the 
claim of entitlement to service connection for hypertension; 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

4.  The veteran's hypertension was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Increased Rating for Residuals of Left Knee Injury

The veteran has been service connected for residuals of a 
left knee injury and rated at 10 percent for arthritis of the 
knee.  The veteran contends that he is entitled to a higher 
rating.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that the veteran is 
appealing the initial assignment of a disability rating. As 
such, the severity of the disability is considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

It is possible for a veteran to have separate and distinct 
manifestations from the same disease or injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran 
with a service-connected facial injury sought an increased 
rating, the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

A multitude of ratings are available for knee disabilities.  
The evidence implicates many of the ratings codes at various 
times.  For the sake of clarity, the Board will set forth the 
evidence before turning to the relevant Diagnostic Codes.



The Evidence

The evidence of record consists of the veteran's October 2002 
and July 2004 VA examinations and his VA treatment records.  

The veteran's VA treatment records show arthritis in the knee 
in an April 2002 MRI.  The reviewing examiner indicated that 
there was a small cartilage defect with subchondral cyst 
formation with associated bone marrow edema.  There were no 
torn cartilages or ligaments.  The veteran reported chronic 
pain since service.  At a follow up visit to the Muncie 
Community Based Outpatient Clinic (CBOC) in August 2002, the 
veteran again complained of arthritic pain in his knee.  He 
was observed to have a normal gait and full range of motion 
in all extremities.

The October 2002 VA examination found that the veteran's 
range of motion was to 0 degrees of extension and 120 degrees 
of flexion, symmetric with his nonservice connected right 
knee.  There was no ligament laxity.  The McMurray's, Lachman 
and posterior drawer signs were negative.  His knee was 
stable to varus and valgus stress in full extension.  He was 
tender to valgus stress at 30 degrees of flexion, which was 
also symmetric to his nonservice connected right knee.  The 
veteran had pain on the patellar compression test, but had no 
loose bodies or palpable defect.  

A treatment note dated July 2003 indicates that the veteran 
had osteoarthritis, and the knee was otherwise unremarkable.  
The veteran's complaints consisted solely of arthritic pain 
in his knee.  

The July 2004 VA examination was primarily for the right 
knee, though some findings for the left knee were included.  
The veteran was observed to have a "minimal" antalgic gait 
on the right.  An antalgic gait is "a limp adopted so as to 
avoid pain on weight-bearing structures."  Dorland's 
Illustrated Medical Dictionary 747 (30th ed. 2003).  The 
examiner found no apparent swelling with normal alignment 
without varus or valgus deformity in either knee.  There was 
no joint line tenderness.  X-rays were performed, showing 
mild degenerative changes, but the examiner indicated that 
there were no fractures or dislocations.  

Arthritis

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  Diagnostic Code (DC) 5260 provides for the 
evaluation of limitation of flexion of the knee.  A 0 percent 
rating is warranted when leg flexion is limited to 60 
degrees.  A 10 percent rating is warranted when it is limited 
to 45 degrees, and a 20 percent rating is warranted when it 
is limited to 30 degrees.  DC 5261 provides for the 
evaluation of limitation of extension of the knee.  A 0 
percent rating is warranted when leg extension is limited to 
5 degrees.  A 10 percent rating is warranted when it is 
limited to 10 degrees, and a 20 percent rating is warranted 
when it is limited to 15 degrees.  38 C.F.R. § 4.71, Plate 
II, shows that normal flexion and extension of the knee is 
from 0 degrees to 140 degrees.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, DC 5003.

The range of motion tests of record are the August 2002 
assessment and the October 2002 VA examination.  In August 
2002, the veteran was found to have a full range of motion.  
In October 2002, the veteran's range of motion was 120 
degrees of flexion and 0 degrees of extension.  On both 
occasions the veteran's range of motion is well outside the 
minimally compensable level of impairment under Diagnostic 
Codes 5260 or 5261.  Additionally, his arthritis of the knee 
has been well established by radiographic study.  His 10 
percent rating for arthritis of the knee is therefore 
appropriate for arthritis with non-compensable limitation of 
motion.  



Instability

At his formal hearing before the RO in March 2004, the 
veteran denied any instability of the knee, stating that he 
had weakness, but he also stated that he had experienced his 
knee giving way.  He indicated that the knee did not give way 
"very often."  He also reported using a knee brace every 
day in the spring and fall, and a couple of times a week 
during the rest of the year.  The veteran stated that he 
exercised on a stationary bike three times a week to maintain 
the strength in his leg and avoids wearing the brace, when 
possible, to preserve the muscle strength.  

Ratings are available for recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, DC 5257 (2006).  
The ratings provide a 10 percent rating for "slight," 20 
percent for "moderate" and 30 percent for "severe."  Id.  
Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 
354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  DC 5257 is 
not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

The evidence of record does not establish the existence of 
either recurrent subluxation or lateral instability.  The use 
of a knee brace is not, by itself, tantamount to knee 
instability.  The April 2002 MRI found no torn ligaments.  
The October 2002 VA examination found no ligament laxity in 
the knee.  The July 2004 x-rays found no dislocation.  The 
Board also notes that the veteran favored his right knee, not 
his left, at the July 2004 VA examination.  There is no 
complaint of instability at any of the veteran's visits to 
the Muncie CBOC, although the veteran's left knee was 
discussed.  There is no objective medical evidence showing 
instability of the knee on the record between October 2002 
and July 2004, which encompasses the period when the veteran 
complained of instability to the RO.  There is no evidence of 
patellar dislocation.  There is no reference in any of the 
veteran's treatment records to his use of a brace, or the 
need for one.  A rating for subluxation or instability is 
therefore inappropriate.  See 38 C.F.R. § 4.71a, DC 5257 
(2006).



Semilunar Cartilage

Ratings are available for semilunar cartilage impairment.  
See 38 C.F.R. § 4.71a, DCs 5258, 5259 (2006).  As noted 
above, the April 2002 MRI of the veteran's knee showed a 
cartilage defect with cyst formation and associated bone 
marrow edema.  Followup assessments of the veteran's knee do 
not show a cartilage defect, the cyst or the edema.  The 
ratings criteria are met by manifested symptomatology, not by 
the various names and diagnoses that might be assigned.  The 
only symptoms the veteran has reported are chronic pain and 
occasional giving way, as discussed above.  There is no 
manifested symptomatology associated with the cartilage 
defect, which apparently disappeared over time.  Without some 
distinct manifestation of disability related to semilunar 
cartilage impairment, no additional rating is appropriate.  
See 38 C.F.R. § 4.14 (2006).  

Other Possible Diagnostic Codes

The Board has considered the other possible diagnostic codes 
related to the knee.  There is no evidence of ankylosis, 
fibula or tibia impairment or genu recurvatum on the record.  
There is no basis for assigning a rating for those 
disabilities.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the Board is required to consider the effect 
of the veteran's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  As the veteran is already receiving a 
compensable rating for arthritis of the knee, no additional 
compensation is appropriate.  



Conclusion

The veteran has had arthritis of the left knee for years.  He 
has not lost a compensable amount of range of motion in the 
left knee.  He had a cyst formation in his semilunar 
cartilage that did not manifest in additional symptomatology.  
There is no objective evidence of instability or subluxation, 
semilunar cartilage impairment, ankylosis or fibula or tibia 
impairment.  The Board finds that the preponderance of the 
evidence establishes that the veteran's left knee disability 
manifests as arthritis of the left knee with a range of 
motion of 0 to 120 degrees.  The criteria for a rating in 
excess of 10 percent for residuals of a left knee injury have 
not been met.  

As the Board finds that the veteran has not met the criteria 
for a higher rating, the rule of Fenderson, supra, is not for 
application. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent for residuals of a 
left knee injury.  See Gilbert, 1 Vet. App. at 53.


II. Petition to Reopen a Claim for Hypertension

Shortly after his separation from service, the veteran filed 
a December 1970 claim for service connection for, among other 
things, hypertension.  The veteran failed to report for a VA 
examination.  In March 1971, the RO denied the claim.  The 
veteran did not appeal the denial.  The March 1971 rating 
decision is final.  38 U.S.C.A. § 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The evidence of record at the time of the veteran's prior 
denial consisted solely of the veteran's service medical 
records.  The evidence received since then includes VA 
treatment records, which, in pertinent part, include 
treatment notes for the veteran's hypertension.  

The VA treatment records did not exist at the time of the 
prior denial and establish that the veteran has a current 
diagnosis of hypertension.  The RO did not decide the claim 
on the merits in 1971 and made no findings as to the elements 
of service connection.  As such, evidence going toward any of 
the elements will be material.  The evidence received since 
the March 1971 decision is new and material.  The records do 
raise a reasonable possibility of substantiating the claim 
because an element of the claim that was not met before will 
be with this evidence.  The claim for service connection for 
hypertension is reopened.  The Board will proceed to consider 
the claim on the merits.




III. Service Connection for Hypertension

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension became manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
veteran contends that his hypertension began in service; 
however this is not documented by his service medical 
records.  There is no medical evidence showing that the 
veteran had hypertension or high blood pressure either during 
or in the year following his service.  The veteran cannot 
benefit from this presumption.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson, supra.

VA treatment records show that the veteran has been treated 
for hypertension since at least 2001.  There are no 
additional records to document hypertension dating back to 
service.  The Board is satisfied with the establishment of 
the current disability.

The Board cannot find, however, that the evidence supports a 
finding of inservice incurrence of the disability.  The 
veteran insists that he was treated for hypertension for a 
month in the spring of 1970 at Naval Air Station (NAS) 
Jacksonville.  The veteran's records do contain treatment 
records from NAS Jacksonville in 1970, but there is no 
mention of hypertension.  The veteran's August 1969 entry to 
service physical examination shows that his blood pressure 
was 140/80.  The veteran's April 1970 physical examination 
did not test his blood pressure.  However, the veteran 
completed a report of medical history denying that he had 
ever had high blood pressure.  This cast doubt on his 
recollection now, more than 30 years later, that he was told 
during service he had hypertension.  The veteran's remaining 
records do not indicate any sort of blood pressure problems 
or treatment.  There is also no record that the veteran 
developed hypertension shortly after leaving service.  The 
first medical records from after the veteran's service are 
from 2001.  This is more than thirty years after he separated 
from the military.  There is no history of continuity of 
symptomatology to trace his hypertension back to service.  

Although the veteran has claimed that his hypertension is 
related to his military service, his statements are not 
competent evidence to establish any such relationship.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that these disabilities are related to his military service 
or any applicable presumptive period thereafter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 95 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The Board finds that the preponderance of the evidence is 
against inservice incurrence or aggravation of hypertension, 
nor may it be presumed to have been incurred inservice.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for hypertension.  See Gilbert, 1 Vet. 
App. at 53.




IV. Veterans Claims Assistance Act

As to the petition to reopen the claim of service connection, 
reopening has been granted, as discussed above.  As such, the 
Board finds that any error related to the VCAA on that claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006). 

With respect to the veteran's increased rating and service 
connection claims, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to the initial adjudication of the veteran's claims, a 
letter dated in September 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  That letter informed him of 
the information and evidence needed to substantiate a claim 
for service connection.  After the veteran disagreed with the 
initial rating assigned the knee disorder, a letter in 
November 2003 advised him what information and evidence was 
needed to substantiate his claim for a higher rating, as well 
as reiterating the requirements for substantiating a claim 
for service connection.

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The 2002 and 2003 letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Since the RO assigned the 
10 percent disability rating at issue here for the veteran's 
left knee disability, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Since the Board has 
concluded that the preponderance of the evidence is against 
the claim for service connection for hypertension, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  Id.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file. The veteran has insisted that there are outstanding 
records from his service at NAS Jacksonville that would help 
substantiate his claim for hypertension.  The RO undertook an 
additional search in March 2004 for those records and nothing 
was found.  There is nothing more than can be done to locate 
those records.  Also, the wrong veteran's records were 
briefly associated with the veteran's claims folder.  That 
situation has been remedied and the correct service medical 
records are present.  The veteran's representative has argued 
that a remand for additional searches for the veteran's 
service medical records should be undertaken because of this 
mix up, but the Board cannot see any benefit that would 
result.  The veteran's VA medical records are in the file.  
The veteran has never referenced receiving any treatment, 
private or VA, since 2004, so there is no indication that any 
outstanding medical records exist that must be obtained. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).  

The RO provided the veteran an appropriate VA examination in 
October 2002 for his left knee.  That examination provides 
all the information needed to rate the veteran's disability.  
The veteran underwent another examination in July 2004, 
which, although done for the purpose of a right knee claim, 
did contain additional information concerning the left knee.  
When combined with the October 2002 VA examination, the 
present condition of the veteran's disability has been 
established.  There is no objective evidence that the 
veteran's disability has worsened since that time.  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

The RO did not provide the veteran an examination for his 
hypertension.  The Board concludes an examination is not 
needed on this claim because the only evidence indicating the 
veteran "suffered an event, injury or disease in service" 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The U.S. Court 
of Appeals for Veterans Claims has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left knee injury is denied.

The appeal to reopen a claim of service connection for 
hypertension is granted.

Entitlement to service connection for hypertension is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


